IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                     DIVISION ONE                                           O
                                                                                          CO S3


In re the Detention of:                          No. 69510-0-1
                                                                                                o
                                                                                           O-ri ,„
                                                                                           -n
RANDY TOLLEFSEN,                                                                   ro

                                                                                           c/> pi r
                                                                                    33»
                     Appellant.                  UNPUBLISHED OPINION                       ZX-'p*"



                                                 FILED:       JUL 2 9 2013


       PER CURIAM — Randy Tollefsen seeks discretionary review of the trial court

decision terminating his release from confinement under RCW 71.09 to a Less
Restrictive Alternative (LRA). The trial court certified that the decision warranted review

under RAP 2.3(b)(4). Discretionary review is granted, and we accept the State's
concession that the trial court erred in using the summary judgment procedure to revoke

Mr. Tollefsen's LRA placement. Accordingly, the trial court's decision is reversed and
the matter remanded for further proceedings. Because we have granted discretionary

review, we do not address Mr. Tollefsen's claim that the trial court's decision is also
appealable as a matter of right under RAP 2.2.

       Reversed and remanded.


                                   For the court: